Citation Nr: 1142888	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  03-17 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, other than posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss.  

3.  Entitlement to a compensable disability rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981 in the U.S. Air Force, and in the U.S. Army from June 1987 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified via video before a Veterans Law Judge in January 2006.  A transcript of this hearing has been added to the claims file.  

As noted above, on of the issues on appeal has been construed by the Board as entitlement to service connection for a psychiatric disability other than PTSD.  During the pendency of this appeal, within a March 2006 decision, the Board denied the Veteran service connection for PTSD.  As this issue has already been considered and denied by the Board, only entitlement to service connection for a psychiatric disability other than PTSD will be considered at this time.  

In March 2006 and September 2009, these issues were remanded by Board for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for right ear hearing loss and for an increased rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A June 1995 rating decision denied service connection for right ear hearing loss, and the Veteran did not perfect an appeal of this decision.  
	
2.  Evidence received since the June 1995 rating decision is new and material regarding the issue of service connection for right ear hearing loss, as it contains credible evidence not previously considered suggesting a current hearing loss of the right ear.  

3.  Competent medical evidence has not been presented indicating onset of a psychiatric disability during military service or within a year thereafter.  



CONCLUSIONS OF LAW

1.  The June 1995 rating decision which denied service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen the claim of service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  The Veteran does not have a psychiatric disability which was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In June 2001, November 2001, December 2002, April 2006, March 2007, June 2008, October 2008, October 2009, November 2009, January 2010, May 2010, June 2010, and October 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the June 2008 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued in June 2001, prior to the September 2001 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the Veteran's application to reopen previously denied service connection claims, any question as to the adequacy of any notice provided by VA therein is rendered moot by the Board's actions in reopening these claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Pursuant to the Board's prior remand orders, the AMC has attempted to obtain records of in-service psychiatric treatment claimed by the Veteran at Womack Army Hospital and the Grissom Air Force Base Hospital; however, neither facility was able to locate records for the Veteran.  The Board also notes, as will be discussed in greater detail below, that the Veteran had previously denied any psychiatric treatment during military service.  In light of VA's unsuccessful efforts to obtain the claimed records, the Board finds VA's duty to assist has been met with regard to such records.  

The Veteran has also been afforded VA medical examinations on several occasions, most recently in September 2007.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In January 2006, the Veteran was afforded the opportunity to testify via video before a Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Service connection-Psychiatric disability

The Veteran seeks service connection for a psychiatric disability other than PTSD.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as psychoses, which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  During the pendency of this appeal, 38 C.F.R. § 3.384 was added to further define the term "psychoses" as found at 38 C.F.R. § 3.309.  38 C.F.R. § 3.384 (effective August 28, 2006).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The Board observes that the Veteran has received extensive VA inpatient and outpatient treatment during the pendency of this appeal, and his medical records fill several volumes.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

On military medical examination for service acceptance in July 1977, the Veteran was without any noted psychiatric abnormality.  In January 1978, he was seen for emotional problems, including crying at his job and missing his family.  He was otherwise alert and oriented, and he was found to have an immature personality with an adjustment reaction.  On April 1987 and November 1988 reports of medical history, the Veteran denied any history of depression, excessive worry, or nervous trouble of any sort.  He also denied any prior treatment for a mental disorder.  Likewise, a November 1988 service separation examination was negative for any psychiatric abnormality.  

In November 1994, the Veteran sought VA treatment for acute and chronic alcohol abuse.  He was admitted for inpatient detoxification treatment at a VA medical center.  Thereafter, he had several VA hospitalizations for alcohol abuse, including from August to September 1995 and from October to November 1995.  On VA hospitalization in October 1995, he denied any drug use after 1978.  During a VA treatment interview in January 1999, the Veteran stated his parents died while he was very young, his mother of cancer and his father of congestive heart failure.  In October 1999, the Veteran sought treatment for suicidal thoughts, and gave a history of sexual abuse as a child by his stepfather.  Major depression was diagnosed.  

On VA hospitalization in May 2001, the Veteran was diagnosed as having depression and anxiety.  That same month, PTSD and major depressive disorder were added to the Veteran's diagnoses.  Borderline and narcissistic personality disorders were also noted.  Clinical notations also described him as manipulative and needy in his presentation.  

In August 2001, the Veteran was afforded a VA psychiatric examination.  The examiner reviewed the Veteran's medical history, as found within the claims file, in conjunction with the examination.  The Veteran's prior reports of physical and sexual abuse as a child were noted by the examiner.  A history of alcohol and drug abuse was also noted.  The examiner noted several inconsistencies between the Veteran's statements at the examination, and the record.  For example, the Veteran claimed 8 years of military service in the Air Force, but had only 4 years of Air Force service according to his DD-214.  Overall, the examiner described the Veteran as "unreliable" in his testimony and focused on accomplishing "his goal of being compensated for a disability."  Final diagnoses included PTSD due to childhood sexual abuse, major depressive disorder, alcohol dependence, and a personality disorder.  The examiner stated that the Veteran's military service did not contribute to his major depressive disorder.  

On VA hospitalization in August 2002, the Veteran denied any history of cardiac disease.  The next month, he reported a history of a myocardial infarction in 1998 and two cerebrovascular accidents in 2000.  In September 2002 during VA medical treatment, the Veteran admitted using marijuana in college, with no other drug use since that time.  He had, however, previously tested positive for cocaine.  According to a December 2002 VA hospitalization summary, the Veteran denied on admission that he had had any recent alcohol or drug use; nevertheless, he was positive for both alcohol and drugs on intake testing.  

At his January 2006 personal hearing before a Veterans Law Judge, the Veteran stated that he first sought psychiatric care during military service in approximately 1978, when he was seen by a military psychiatrist for stress.  He was placed on psychiatric medication, by his account.  He also claimed he was hospitalized at a military hospital following a suicide attempt during his second period of service.  

Another VA psychiatric examination was afforded the Veteran in September 2007.  The examiner reviewed the claims file in conjunction with examination.  On interview with the Veteran, the examiner noted several contradictory statements made by the Veteran.  For example, he stated at one point that he entered military service after completing his four-year college degree, and at another point, he stated he entered service shortly after high school.  The Veteran also described his military service in Sardinia as uneventful during the interview, but on prior occasions, he had characterized this service as traumatic, involving actual combat, exposure to dead bodies, and related traumatic events.  He also claimed onset of depression and bipolar episodes during his military service.  After review of the claims file, clinical testing, and an interview of the Veteran, the examiner diagnosed bipolar disorder, by history, and mixed personality disorder, with narcissistic and borderline traits, also by history.  The examiner, however, stated that he was unable to assign an Axis I diagnosis at this time, as the Veteran's presentation did not suggest such a diagnosis was warranted.  The examiner also stated he was "unable to link any current symptomatology" to the Veteran's military service, and it was "not likely" the Veteran was suffering from any current psychiatric disability which was related to military service.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a psychiatric disability, other than PTSD.  With the exception of a single January 1978 episode of reported emotional problems, the Veteran's service treatment records are negative for any diagnosis of or treatment for a chronic psychiatric disability.  On seeking treatment in January 1978, he was found to have an immature personality with an adjustment reaction.  Thereafter, he was not treated for or diagnosed as having a psychiatric disability during the remainder of his service period.  Likewise, when he returned to active military service in April 1987, he denied any history of depression, excessive worry, or nervous trouble of any sort.  He also denied any prior treatment for a mental disorder.  His November 1988 service separation examination was negative for any psychiatric abnormality.  He was not diagnosed with a psychiatric disability until 1999, over 10 years after his separation from active military service.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  According to the August 2001 and September 2007 VA examination reports, the Veteran's current psychiatric disorders were unrelated to his military service periods.  

While the Veteran has reported both frequent treatment for psychiatric symptoms during military service, and chronic symptomatology thereafter, the Board does not find his accounts to be credible.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In the present case, however, the Veteran has established himself not to be credible.  He has repeatedly denied, and then admitted to, drug and alcohol abuse, and he has been found by medical examiners to be an unreliable and manipulative historian chiefly focused on obtaining compensation for various disabilities.  He has also misstated the length and character of his military service, having claimed more years of service than have been verified within the record, and at times to have come under fire during military service overseas.  Additionally, while the Veteran testified under oath in January 2006 that he was treated and given medication for a psychiatric disability in 1978, during service, he had previously denied any such treatment on multiple reports of medical history dated in 1987 and 1988.  Overall, the Veteran has demonstrated himself to be an unreliable historian, and his lay statements are found to be without credibility or probative weight.  

In conclusion, the preponderance of the evidence is against the award of service connection for a psychiatric disability other than PTSD.  The evidence of record also does not suggest onset of a psychiatric disability during service or within a year thereafter.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  New and material evidence-Right ear hearing loss

The Veteran seeks to reopen a claim of service connection for right ear hearing loss.  In a June 1995 rating decision, service connection was denied for right ear hearing loss.  Although the Veteran did file a timely notice of disagreement regarding this denial, he did not perfect his appeal of this denial with the filing of a timely substantive appeal; therefore, the June 1995 rating decision ultimately became final.  38 U.S.C.A. § 7105 (West 2002).  

Regardless of how the Veteran's application to reopen was construed and considered by the RO, the Board must address the issue of receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  

Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO); see Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In order to be new and material, the evidence must not be cumulative or redundant, and must raise a reasonable possibility of substantiating the claim, a requirement which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In the present case, when service connection for right ear hearing loss was denied by VA in June 1995, the RO found that the Veteran did not have a current diagnosis of hearing loss of the right ear, as defined by VA.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the reasons to be discussed below, at least some of the evidence submitted by the Veteran subsequent to the June 1995 denial is new and material, and the claim must thus be reopened.  

Since the last final denial of record, the Veteran has submitted additional VA medical records, including results of a VA audiological examination.  On VA audiological evaluation in May 2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
15
30
40

The examiner diagnosed mild to moderately severe sensorineural hearing loss in the Veteran's right ear.  

This current diagnosis of right ear hearing loss new, in that it was not of record at the time of the prior final denial, and it is not cumulative and redundant of evidence already of record, as a current diagnosis of right ear hearing loss was not of record at the time of the prior 1995 denial.  

For the same reason, this evidence is material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial, establishing a current diagnosis of right ear hearing loss.  The U.S. Court of Appeals for Veterans Claims (Court) has held that § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18 (2010).  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for right ear hearing loss.  

In conclusion, the Veteran has presented new and material evidence with which to reopen his claim of service connection for right ear hearing loss, and his application to reopen must thus be granted.  His claim of service connection for right ear hearing loss is thus reopened, and will be considered on the merits.  



ORDER

New and material evidence having been received, the claim of service connection for right ear hearing loss is reopened.  

Entitlement to service connection for a psychiatric disability other than PTSD is denied.  




REMAND

The Veteran's claim of service connection for right ear hearing loss having been reopened, it may be considered on the merits.  This matter, however, has not been considered on the merits by the agency of original jurisdiction.  As such consideration by the Board in the first instance would be prejudicial to the Veteran, remand is required to afford the AOJ the opportunity to consider the issue of service connection for right ear hearing loss.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Adjudication of the Veteran's increased rating claim for left ear must also be deferred, as this issue is inextricably intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in for service connection for right ear hearing loss and an increased rating for left ear hearing loss light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


